Citation Nr: 1410417	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability to include due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a skin disorder of the hands and elbows, including dermatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Senior Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1989 to May 1990, from November 1990 to May 1991, and from December 2005 to November 2006.  He had additional periods of service in the Reserves.  His awards and decorations include the Combat Action Ribbon for service in Southwest Asia.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2007 and June 2008 rating decisions, which respectively denied an increased rating above 30 percent for PTSD and denied service connection for a low back disability.  A December 2008 rating decision granted an increased rating for PTSD to 50 percent, effective from the date of the claim for increase.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2013.  A transcript is of record and has been reviewed.

The issues of an increased rating for PTSD and service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In correspondence dated November 21, 2013, and in hearing testimony that same month, the Veteran expressed his desire to withdraw the issues of entitlement to service connection for bilateral hearing loss, headaches, a bilateral knee disorder, and a skin disorder of the hands and elbows.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to service connection for bilateral hearing loss, headaches, a bilateral knee disorder, and a skin disorder of the hands and elbows.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

Regarding the issues of entitlement to service connection for bilateral hearing loss, headaches, a bilateral knee disorder, and a skin disorder of the hands and elbows, the Veteran expressly withdrew these matters from appeal in his November 2013 hearing testimony and in a writing dated November 21, 2013.  In his November 21, 2013 written statement, he specifically stated that he "wish[ed] to withdraw the following issues:  Service connection for hearing loss, headaches, bilateral knee condition, and dermatitis of the hands and elbows."

Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals on these matters, and the issues of entitlement to service connection for bilateral hearing loss, headaches, a bilateral knee disorder, and a skin disorder of the hands and elbows are dismissed.


ORDER

The appeals on the issues of service connection for bilateral hearing loss, headaches, a bilateral knee disorder, and a skin disorder of the hands and elbows are dismissed.


REMAND

The Veteran testified during his November 2013 hearing that his PTSD symptoms have worsened since his last VA PTSD examination in January 2007.  In addition, there appear to be outstanding mental health treatment records as the Veteran testified that he was seeing William Demmick of the Department of Mental Health and that he had been previously treated at the Vet Center.

With respect to his back, a February 2008 statement from a former corpsman who treated the Veteran in service indicated that the Veteran had complaints of back pain after an IED exploded near his combat patrol in Iraq in August 2006 and that he has had back complaints since that time.  A July 2008 MRI report showed small disc herniation and minor disc degeneration.  In addition, there appear to be outstanding treatment records from the Causeway Street COBC that have not been associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding private treatment records with respect to his PTSD and his low back disability, to include any treatment records from William Demmick of the Department of Mental Health.  After securing the appropriate consent from the Veteran, VA should make reasonable efforts to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

2. Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran's PTSD and low back disability, to include:

a. Treatment records from the Boston Vet Center dated from May 1990 to the present; and
b. Treatment records from the Boston VAMC dated from May 2013 to the present; and 
c. Treatment records from the Causeway Street CBOC from 1990 to the present.

Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Thereafter, schedule the Veteran for an examination to ascertain the nature and etiology of any current disability manifested by low back pain, including specifically an assessment as to whether any current low back disability is etiologically related to service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should:

a. Elicit a detailed history from the Veteran about the manifestations of the claimed disability/ies manifested by back pain; and
b. Determine the diagnoses of all disability/ies associated with back pain; and
c. For any such diagnosed disability the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to his military service; and
d. Determine whether any of the Veteran's complaints of back pain are chronic but cannot be attributed to any known medical causation or clinical diagnosis.

The examiner is requested to provide a thorough explanation for his/her opinions, to include consideration of a July 2008 MRI report showing small disc herniation and minor disc degeneration; service treatment records reflecting that the Veteran sustained injuries resulting from an IED detonating near his combat patrol in August 2006 in Fallujah, Iraq; a statement from the corpsman who treated him in service indicating that the Veteran complained of back pain after the IED explosion; and treatment records since 2004 noting upper and lower back pain, including an October 2007 record noting that the Veteran denied traumatic injury to the back.

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.
 
4. The RO should then schedule the Veteran for an examination by an appropriate health care provider for the purpose of addressing the current severity of his service-connected PTSD.  The Veteran's VA claims folder should be reviewed by the examiner.  A report of the examination should be associated with the Veteran's VA claims folder.

5. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a low back disability and an increased rating for PTSD, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


